Per Curiam.
The plaintiff appeals from the judgment of the trial court dismissing his appeal from a decision of the defendant, the conservation commission of the town of Easton. The defendant had denied the plaintiff’s application for a declaratory ruling to establish a three acre farm pond for the operation of a Christmas tree farm on his premises. The plaintiff claims that the court erred in concluding (1) that he was not entitled to establish a three acre farm pond as a matter of right pursuant to General Statutes § 22a-40 (a) (1), as *820amended by Public Acts 1987, No. 87-538, and § 3.1 of the regulations of the conservation commission of the town of Easton, (2) that the defendant’s decision was supported by substantial evidence in the record, and (3) that the hearing afforded to the plaintiff was fundamentally fair. We have fully considered the plaintiff’s claims, the defendant’s responses thereto, the entire record of this case and the trial court’s thoughtful memorandum of decision. On the basis of that review, we conclude that the plaintiff’s claims of error are without merit.
There is no error.